NON-FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 3/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the limitation feature (in line 3) stating: “the battery connection tube” introduces a lack of antecedent problem.
Claim 7 is objected to because of the limitation feature (in line 10) stating: “the cover portion formed of TPE” uses the acronym “TPE” which is unclear what it stands for even though the specification has support for it. Examiner would appreciate the first usage of the acronym “TPE” be amended to include “thermoplastic elastomer” to make the record clear to all readers of the claim.
Claim 7 is objected to because of the limitation feature (in line 9) stating: “the base portion” introduces a lack of antecedent problem.
Claim 8 is objected to because of the limitation feature (in line 3) stating: “a stage” is language not found in specification but is believed to be the word “step”.
Appropriate correction is required to the above stated claim objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0098138).

	As per INDEPENDENT CLAIM 1, PARK teaches a WEARABLE CAMERA DEVICE, which can be removably worn around a user’s NECK (Figures 1 & 4: wearable device 200, para[0100-0102]), comprising:
a CENTRAL FRAME (Figures 1 & 4: Band Part 210, para[0100-0102]);
a FIRST and SECOND FRAMES (Figures 1 & 4: Body Parts 220 comprised of First and Second “frame” Parts 220a & 220b, para[0100-0102]) respectively coupled to BOTH SIDES of the central frame to FORM a FRAME PART, which is loop-shaped, together with the central frame (Para[0100-0102] and Figures 1 & 4: 210 couples respectively with 220a & b to COLLECTIVELY form a “Loop-Shaped FRAME PART”); 
(Figures 1 & 4: front/rear camera modules 280/290, para[0100-0102]), 
wherein the FIRST and SECOND FRAMES are configured to be outwardly spread and thus the CENTRAL FRAME made of a RESILIENT MATERIAL is configured to be resiliently DEFORMED to generate or EXPAND an OPEN PORTION on ONE END of the FRAME PART, thereby providing a SPACE for the user to wear the wearable camera device(Figures 1 & 4 and Para[0100] states: band part 210 “central frame” includes a member having elasticity “resilient material”, which can be appreciated by one of ordinary skill in the art in further view of the drawings (see Fig.1 annotated below) for a neck-wearable device, that band part 210 is made from a resilient “deformable” material necessary to removably mount device 200 on a user’s neck RELATIVE to (emphasis added) the first and second “frame” parts 220a & b, which are considered to be ANY of less resilient, more rigid, non-deformable material properties).

NOTE: Annotated Figure 1 is shown on NEXT PAGE  
[AltContent: arrow][AltContent: textbox (First/Second Frames
(more rigid material)
220 (a&b))][AltContent: textbox (Central Frame
(expandable elastic)
210 (a&b))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Neck-Wearable Camera)]
    PNG
    media_image1.png
    519
    302
    media_image1.png
    Greyscale

[AltContent: textbox (Open Portion)]

PARK’S FIG.1 (Examiner annotated interpretation) 

FRAMES 220 (a&b) is considered to comprise more rigid, less resilient, non-deformable materials RELATIVE TO CENTRAL FRAME 210 (a&b) which comprises more resilient “elastic”, less rigid, deformable materials in view of para[0100] and discussion made in claim 1.

Park teaches the wearable camera device of claim 1, wherein a HOLLOW CAVITY is formed in the central frame (Figures 1 & 4 and Para[0174]: Park teaches a rear camera 290 mounted in the central frame 210, which receives power from a power supply/battery 209/270 and signal controls from a control unit 208, thus it is considered inherent that the central frame has a “hollow cavity” to allow for power/signal line connections) AND the frame part is a partially OPEN LOOP or a CLOSED LOOP (As annotated in Figure 1 above by “Open Portion” between 220a & 220b for the “loop-shaped” frame part shown is considered to teach a frame part is a partially open loop).

As per INDEPENDENT CLAIM 9, PARK teaches a WEARABLE DEVICE, which is configured to be worn on a BODY of a USER (Figures 1 & 4: wearable device 200, para[0100-0102]), the wearable device comprising:
a CENTRAL FRAME formed of a resilient material (Figures 1 & 4: Band Part 210, para[0100-0102]. Para[0100] states: band part 210 “central frame” includes a member having elasticity “resilient material”);
and a FIRST FRAME and a SECOND FRAME (Figures 1 & 4: Body Parts 220 comprised of First and Second “frame” Parts 220a & 220b, para[0100-0102]) respectively coupled to BOTH SIDES of the central frame to FORM a LOOP of which one region is open together with the central frame (Para[0100-0102] and Figures 1 & 4: 210 couples respectively with 220a & b to COLLECTIVELY form a “Loop-Shaped FRAME PART”);
or a THROUGH HOLE is formed in the central frame (Figures 1 & 4 and Para[0174]: Park teaches a rear camera 290 mounted in the central frame 210, which receives power from a power supply/battery 209/270 and signal controls from a control unit 208, thus it is considered inherent that the central frame has a “hollow cavity” or “through-hole” to allow for power/signal line connections);
wherein the FIRST FRAME and the SECOND FRAME are configured to be outwardly spread without deformation AND the CENTRAL FRAME made of a RESILIENT MATERIAL is configured to be resiliently DEFORMED, thereby providing an OPEN PORTION at the one region being EXPANDED (See discussion made in claim 1 with regards to annotated Figure 1 above. Figures 1 & 4 and Para[0100] states: band part 210 “central frame” includes a member having elasticity “resilient material”, which can be appreciated by one of ordinary skill in the art in further view of the drawings (see Fig.1 annotated above ) for a neck-wearable device, that band part 210 is made from a resilient “deformable” material necessary to removably mount device 200 on a user’s neck RELATIVE to (emphasis added) the first and second “frame” parts 220a & b, which are considered to be ANY of less resilient, more rigid, non-deformable material properties).





Claim(s) 1, 2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATZ (US 2016/0277649).

	As per INDEPENDENT CLAIM 1, KATZ teaches a WEARABLE CAMERA DEVICE, which can be removably worn around a user’s NECK (Figures 1, 2 & 11: wearable device 201 with neckband configurations closed-loop 124/134 and open-loop 1102/1104), comprising:
a CENTRAL FRAME (Figures 1, 2 & 11: connecting element 280 / 1180 as FLEXIBLE BAND 114 / 292, para[0039-0040, 0042-0045 & 0089]);
a FIRST and SECOND FRAMES respectively coupled to BOTH SIDES of the central frame to FORM a FRAME PART, which is loop-shaped, together with the central frame (Figures 1, 2 & 11: PAIR of first electronic components 220 being a FIRST camera frame 106/220/1120 and SECOND camera frame 106/220/1160,
COUPLES respectively with each end of FLEXIBLE BAND 292 to COLLECTIVELY form a “Loop-Shaped FRAME PART” 201 / 1102, para[0039-0040, 0042-0045 & 0089]. Each camera frame 220 may have the component arrangement and material construction 2100 shown in Figure 21 in view of para[0102]); 
and one or more CAMERA MODULES provided on the FRAME PART (Figures 2 & 11: Collective Frame Part 201 / 1102 comprises -- FIRST camera frame 220/1120 and SECOND camera frame 220/1160, EACH having a camera 222 w/ lens 223 AND as shown by component arrangement 2100 per Fig. 21: see PCB assembly layer’s first electronic component 220 which is a camera module, para[0102 & 0039-0040]), 
 made of a RESILIENT MATERIAL is configured to be resiliently DEFORMED to generate or EXPAND an OPEN PORTION on ONE END of the FRAME PART, thereby providing a SPACE for the user to wear the wearable camera device (BAND 292 is taught/termed as “FLEXIBLE” AND may include a material such as an ELASTOMER per para[0044], and thus has the resilient properties claimed by Applicant. Furthermore, it can be appreciated by one of ordinary skill in the art over illustrated drawings --Figures 1, 2 & 11-- for a neck-wearable device (closed-loop 124/201 & open-loop 1102 designs), that the “central frame” connecting element 280 / 1180 as FLEXIBLE BAND 114 / 292 is made from a resilient “deformable” material i.e. “elastomer”, which is necessary and/or greatly advantageous to “expand an open portion of the frame part” in order to “removably mount” the wearable device onto a user’s NECK 134 / 1104. One of ordinary skill in the art would also appreciate the “flexible property” in band 292 to allow for more of a “universal fit” with different sized/shaped user necks).

	As per claim 2, Katz teaches the wearable camera device of claim 1, wherein a HOLLOW CAVITY is formed in the central frame (Fig.2 (as shown): connecting element 280 as a flexible band 292 has a “hollow cavity” to allow space for wiring 288 which may include one or more conductive wires/cables per para[0044) AND the frame part is a partially OPEN LOOP or a CLOSED LOOP (Figures 1, 2 & 11: wearable device 201 with neckband configurations for the frame part as a Closed-Loop 124/134 and Open-Loop 1102/1104).

	As per claim 6, Katz teaches the wearable camera device of claim 1, wherein each of the one or more camera modules is accommodated in a CAMERA HOLDER, AND the camera holder INCLUDES a COVER PART formed of a RUBBER material integrally formed on an outer surface of a BASE PART formed of PLASTIC (Fig. 2: each camera frame 220 comprises a HOLDER for a camera module 222 w/ 223 which may be constructed as shown by arrangement 2100 per Fig. 21 with EMBODIMENTS per para[0044] taken with para[0102]. The flexible band 292 may be an ELASTOMER per para[0044] which is a RUBBER, and the holder frame (in Fig.21) may be a PLASTIC with an COSMETIC OVERMOLD material to MATCH the flexible band 292 material i.e. “RUBBER” per para[0102].).

As per INDEPENDENT CLAIM 9, KATZ teaches a WEARABLE DEVICE, which is configured to be worn on a BODY of a USER (Figures 1, 2 & 11: wearable device 201 with neckband configurations closed-loop 124/134 and open-loop 1102/1104), the wearable device comprising:
a CENTRAL FRAME formed of a resilient material (Figures 1, 2 & 11: connecting element 280 / 1180 as FLEXIBLE BAND 114 / 292, para[0039-0040, 0042-0045 & 0089]. Furthermore, Para[0044] states: Band 292 “central frame” includes an ELASTOMER “resilient material”);
FORM a LOOP of which one region is open together with the central frame (Figures 1, 2 & 11: PAIR of first electronic components 220 being a FIRST camera frame 106/220/1120 and SECOND camera frame 106/220/1160,
COUPLES respectively with each end of FLEXIBLE BAND 292 to COLLECTIVELY form a “Loop-Shaped FRAME PART” 201 / 1102, para[0039-0040, 0042-0045 & 0089]. Each camera frame 220 may have the component arrangement and material construction 2100 shown in Figure 21 in view of para[0102]);
wherein a HOLLOW CAVITY or a THROUGH HOLE is formed in the central frame (Fig.2 (as shown): connecting element 280 as a flexible band 292 has a “hollow cavity” to allow space for wiring 288 which may include one or more conductive wires/cables per para[0044]);
wherein the FIRST FRAME and the SECOND FRAME are configured to be outwardly spread without deformation AND the CENTRAL FRAME made of a RESILIENT MATERIAL is configured to be resiliently DEFORMED, thereby providing an OPEN PORTION at the one region being EXPANDED (BAND 292 is taught/termed as “FLEXIBLE” AND may include a material such as an ELASTOMER per para[0044], and thus has the resilient properties claimed by Applicant. Furthermore, it can be appreciated by one of ordinary skill in the art over illustrated drawings --Figures 1, 2 & 11-- for a neck-wearable device (closed-loop 124/201 & open-loop 1102 designs), that the “central frame” connecting element 280 / 1180 as FLEXIBLE BAND 114 / 292 is made from a resilient “deformable” material i.e. “elastomer”, which is necessary and/or greatly advantageous to “expand an open portion of the frame part” in order to “removably mount” the wearable device onto a user’s NECK 134 / 1104. One of ordinary skill in the art would also appreciate the “flexible property” in band 292 to allow for more of a “universal fit” with different sized/shaped user necks. Furthermore, Katz also teaches the claim feature “outwardly spread without deformation” because it is also recognized that the FIRST camera frame 106/ 220/ 1120 and SECOND camera frame 106/ 220/ 1160 may be constructed from more rigid or semi-rigid materials such as plastic or metal -- see component arrangement 2100 per Figure 21 in view of para[0043-0044 & 0102] which are applicable to first/second cameras frames per Fig. 1, 2 and 11).












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2016/0277649) in view of Jiang (US 2019/0250412).

	As per claim 3, Katz teaches the wearable camera device of claim 2.
The limitations features: “wherein the central frame is formed in a T-shape, and the hollow cavity has three end portion of both sides and a lower portion which are open, wherein a lower end of the central frame is coupled with a battery connection tube, a plurality of power cables accommodated in the battery connection tube being branched to both sides in the cavity of the central frame to be guided toward both sides of the T-shape”, are considered to be the product of forming a WIRED connection perpendicular to the CENTRAL FRAME’s center, thus giving a “T-SHAPED” formation, 
	However, it is well known in the art of portable/wearable electronic devices to utilize a WIRED connection (carrying both POWER / DATA WIRING) between a PAIR of TWO portable/wearable electronic devices, and further known that this WIRED connection may be perpendicular to the CENTRAL FRAME’s center of a NECK-WEARABLE electronic device such as taught by prior art Jiang (Figures 1, 2 & 6: power & data connection line “tube” 14 joins at an intermediate “center” point 142 of a neck-wearable device’s 12 central frame 12a, para[0019-0021]).
	And, furthermore, given that Katz teaches multiple cables (Fig.2: cables 288, para[0044]) routing to both sides of central frame (Fig.2: 280/292 and Fig.11: 1180) to form connections with electronic components i.e. cameras on the left & right arms (Fig.2: 220 and Fig.11: 1120 & 1160) of the neck-wearable device, one of ordinary skill in the art could have conceived of Applicant’s claimed WIRED T-shaped power-cable connection when taking the collective knowledge and teachings in combination over prior arts Katz and Jiang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang into suitable modification with the teachings of Katz to suitably modify the neck-wearable device with a wired power-cable “T-shaped” connection for the motivated reason of achieving a balance between the user's wearing comfort and function expansion when pairing with a portable display device in the analogous art of a wearable portable electronic devices.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2016/0277649).

	As per claim 7, Katz teaches the wearable camera device of claim 1, 
wherein each of the one or more CAMERA MODULES is accommodated in a camera holder, and the CAMERA HOLDER includes an UPPER COVER and a LOWER COVER coupled to the upper cover (Fig.1, 2 & 11: Each camera frame (i.e. 106, 220, 1120 & 1160) also serves as/comprises a camera HOLDER, and may include UPPER & LOWER COVERS (shown labelled in Fig.21) as “Top Cover”, “Frame” and “Bottom Cover” with embodiments per para[0043-0044] taken with para[0102]. Per Fig.21: CAMERA MODULE is on labeled “Printed Circuit Board” shown housed BETWEEN the upper & lower covers), 
wherein the UPPER COVER is disposed on an image capturing direction of the camera module, with an opening formed on a top of the upper cover, and covers an upper portion of the camera module, wherein the LOWER COVER is arranged on a lower portion of the camera module and is adjacent to the user's body when wearing by the user (Per discussions/citations to Figures 1, 2, 11 & 21: UPPER COVER “Top Cover” may face away from user’s body and LOWER COVER “Frame” & “Bottom Cover” may face toward a user’s body as show worn on a user’s neck/body by elements 134 and 1104 per respective Figures 1 and 11), 
and wherein the LOWER COVER comprises a COVER PORTION coupled to a BASE PORTION (Per discussions to Figure 21 with embodiments per para[0043-0044] taken with para[0102]: LOWER COVER “Frame” & “Bottom Cover” teaches a plastic BASE portion and an elastomer “rubber” COVER portion), 
Regarding the limitation: “and the base portion formed of PLASTIC and the cover portion formed of TPE (i.e. a rubber thermoplastic elastomer) are integrally formed through a double injection molding”, 
Katz teaches (as cited above) forming a lower cover housing comprising a combination of plastic and rubber materials (i.e. a plastic BASE portion and an “rubber” elastomer COVER portion) but does not specify the COVER’s rubber-type as a ThermoPlastic Elastomer (TPE) for integral formation through double injection molding. However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a rubber-type such as a ThermoPlastic Elastomer (TPE) for integral formation through double injection molding is well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rubber-type such as a ThermoPlastic Elastomer (TPE) for integral formation through double injection molding to form a lower cover (base & cover) housing comprising plastic and rubber materials for the motivated reason of its elastic and insulation material properties in the analogous art of portable/wearable electronic devices.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2016/0277649) in further view of Morita (US 2010/0085474).

	As per claim 8, Katz teaches the wearable camera device of claim 7, wherein an upper end of the COVER PORTION protrudes further outwardly than an upper end of the BASE PORTION, such that the upper end of the base portion and the upper end of the cover portion FORM a (Per discussions to Figure 21 with embodiments per para[0043-0044] taken with para[0102]: LOWER COVER “Frame” & “Bottom Cover” is considered teach an inner and external portions that stack/nest together and thus considered to teach/read on the features of a cover portion protruding further outwardly, wherein the LOWER COVER’S cover portion and base portion stack/nest together in step-like formation). 
Regarding the limitations features: “an inner periphery of the upper end of the COVER PORTION is formed in a ROUND PORTION, and an outer circumferential edge of a lower end portion of the UPPER COVER is FITTED with the ROUND PORTION, so as to PUSH the round portion to achieve a FITTING combination”,
Katz teaches (in para[0102] w/ regards to Figures 2 & 21) that the housing arrangement of components that may be used for the first electronic component “camera” 220 for the depicted Top Cover, Frame and Bottom Cover may use snaps and/or hems for assembly in some implementations, which is understood to be a “snap-fit” technique of pushing at least two components together. However, to further show this feature Examiner evidences prior art Morita (See Figures 3-6 and para[0037-38]: lens “top” cover 40 with elastic locking claws secure to a bottom housing 42 with holding members 14 – which is considered to be a snap-fit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morita into suitable modification with the teachings of Katz to suitably modify the upper and lower housing covers to utilize a snap-fit technique for the motivated reason of securing the upper and lower housing assembly together in the analogous art of a camera housing.
















Allowable Subject Matter
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	As claimed in objected claims 4, 5 and 10, the prior art of record does not teach a separation wall (element 142), which is also shown annotated below in Applicant’s Figures 6 & 7. 

[AltContent: textbox (Separation Wall
142)][AltContent: textbox (142 – Separation Wall )]
    PNG
    media_image2.png
    295
    312
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    240
    242
    media_image3.png
    Greyscale


	





Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Mon - Fri 12:00-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698